Citation Nr: 0740945	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-37 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from September 1956 to October 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2007), 
38 U.S.C.A. § 5100 et seq., redefined the obligations of VA 
with respect to the duty to assist and mandated an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Further, 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

In the present appeal, the June 2003 RO letter only informed 
the veteran of VA's duty to assist him.  The letter made no 
mention of what evidence was needed to prove his claim, and 
neither did the October 2003 letter, which directed the 
veteran to send evidence to submit his claim.

The August 2003 audio examination report notes the claims 
file was required but not available.  Further, the examiner 
noted that information in the veteran's service medical 
records was needed in order to render an informed opinion on 
whether he in fact manifests tinnitus and whether there is a 
causal connection with his active service, to include his 
combat service.  The January 2004 examination did not add any 
information.  The veteran's representative, in the August 
2007 appellate brief, asserts that another examination, with 
the claims file available, is needed in this case.  The Board 
agrees.  See 38 C.F.R. § 3.159(c) (2007).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a fully 
content-compliant VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for tinnitus.  After 
securing the necessary release, the RO 
should obtain these records, as well an any 
ongoing VA treatment records, not already 
associated with the claims file.
3.  After the above is complete, the 
veteran shall be afforded VA examinations 
by appropriate examiners to determine 
whether he manifests tinnitus due to in-
service acoustic trauma.  Should tinnitus 
be diagnosed, request the examiner(s) to 
render an opinion as to whether it is at 
least as likely as not (probability of at 
least 50 percent) that any diagnosed 
tinnitus is related to the veteran's active 
service or to some other event.  Any 
opinion should be fully explained and the 
rationale provided.

The claims folder shall be made available 
to the examiner(s) for review before the 
examination(s).

4.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



